Case 19-24544-GLT         Doc 81    Filed 02/05/21 Entered 02/05/21 14:38:56            Desc Main
                                    Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:


         ANDREA WATSON-LINDSEY      :     Case No. 19-24544-GLT
                                    :
                  Debtors           :     Chapter 13
******************************************************************************

       ANDREA WATSON-LINDSEY                  :
                                              :       Related to Document No.
                       Movants                :
                                              :       Hearing Date & Time:
               vs.                            :
                                              :
                                              :
                                              :
       Ronda J. Winnecour, Esquire            :
       Chapter 13 Trustee,                    :
                                              :
                       Respondent             :
                       No Respondents         :

         ************************************************************************


                                  STATUS REPORT
Now comes the Debtors, Debtor through their attorney, Lawrence W Willis, Esquire, of Willis &

Associates and files the within Report of Purchased advising the Court of the following:

 1. The Debtors filed a petition for relief under Chapter 13 of 11 U.S.C..

 2. The Debtors filed a Consent Motion to obtain post-petition vehicle financing.

 3. The Court entered the Consent Order approving post-petition financing.

 4. After inquiry it appears that no financing has taken place as of yet, once counsel is

    notified of a purchase an amended plan will be filed to incorporate the terms thereof.



Dated: February 5, 2021                                By. /s/ Lawrence W Willis Esq
Case 19-24544-GLT   Doc 81   Filed 02/05/21 Entered 02/05/21 14:38:56   Desc Main
                             Document     Page 2 of 2



                                         Lawrence W. Willis Esq
                                         PA 85299
                                         Willis & Associates
                                         201 Penn Center Blvd Suite 310
                                         Pittsburgh, PA 15235 412-235-1721
                                         ecf@westernpaban
                                         kruptcy.com
